       Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 1 of 9. PageID #: 187




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 5:18CR052
                                                   )
                       Plaintiff,                  )   JUDGE SARA LIOI
                                                   )
        v.                                         )
                                                   )
 MICHAEL P. JOHNSON,                               )   GOVERNMENT’S SENTENCING
                                                   )   MEMORANDUM
                      Defendant.                   )


       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, Henry F. DeBaggis and Aaron P. Howell, Assistant United

States Attorneys, and respectfully submits the within Government’s Sentencing Memorandum.

       I.      THE OFFENSE CONDUCT

       On January 2, 2018, Akron Police Department (APD) officers assigned to the

Street Narcotics Uniform Detail (S.N.U.D.) Unit working with U.S. Violent Fugitive Task Force

officers were attempting to locate Defendant Michael P. Johnson because he had felony warrants

for his arrest. Before attempting to locate Johnson, APD S.N.U.D. officers were briefed and

advised that Johnson carried two guns with him at all times and that he wanted to kill three cops.

       During coordinated surveillance, APD S.N.U.D. officers spotted Johnson traveling in the

back seat of a red Chevy Blazer. Officers traveling in two marked APD S.N.U.D. cruisers

activated their lights and sirens and pulled the Chevy Blazer over. As soon as the Chevy Blazer
       Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 2 of 9. PageID #: 188



stopped, Johnson exited the vehicle from the rear driver’s side passenger seat with a gun in his

hand and began firing at the APD S.N.U.D. officers. The police officers returned fire, then

Johnson fled on foot to a Circle K convenience store where he attempted to carjack a car parked

at a gas pump. The driver of the car Johnson attempted to carjack drove away so he attempted to

carjack another vehicle. Johnson jumped onto the hood of the other vehicle, hit the windshield,

then the defendant fled on foot. (Doc. 32; Presentence Report (PSR) SEALED, PageID151).

       As the defendant fled, he was struck by a vehicle driven by an A.P.D. detective and

Johnson fell to the ground. A.P.D. officers subdued the defendant; however, Johnson started

kicking and screaming for the police to kill him when the officers attempted to arrest him. A

struggle ensued and the defendant was eventually arrested and taken into custody. At the time of

his arrest, the defendant possessed 136.6 grams of methamphetamine, 2.4 grams of fentanyl, a

digital scale and $1,165.00 in U.S. currency. In addition, A.P.D. detectives recovered the

firearm used by Johnson to fire at law enforcement---a Smith & Wesson .38 caliber revolver,

with five spent casings and one live round.

       II.     THE PLEA AGREEMENT

       On June 21, 2019, Johnson and the government entered into a plea agreement under Rule

11(c)(1)(C) of the Federal Rules of Criminal Procedure and the defendant pleaded guilty to

Assault on Federal Officer with a Deadly or Dangerous Weapon in violation of 18 U.S.C. §

111(a)(1), Possessing a Firearm in Furtherance of a Crime of Violence in violation of 18 U.S.C.

§ 924(c)(1)(A), Possession of a Controlled Substance with the Intent to Distribute in violation of

21 U.S.C. § 841(a)(1) and Attempted Carjacking in violation of 18 U.S.C. § 2119.

       Under the terms of the written plea agreement, the government will dismiss Counts 2 and

6 of the indictment at sentencing. Count 2 charges Discharge of a Firearm During a Drug



                                                2
       Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 3 of 9. PageID #: 189



Trafficking Crime in violation of 18 U.S.C. § 924(c)(1)(A)(iii) which would have required a

minimum consecutive sentence of 10 years imprisonment. Count 6 of the indictment charges

Brandishing a Firearm During a Crime of Violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

with a minimum consecutive sentence of 7 years imprisonment.

       In the plea agreement, the parties agreed that the defendant is a career offender. The

parties also agreed to request that the Court impose a specific sentence within the range of 188 to

235 months consecutive to 120 months imprisonment for Possessing a Firearm in Furtherance of

a Crime of Violence in violation of 18 U.S.C. § 924(c)(1)(A) (Count 4) (aggregate range of 308

to 355 months). (Doc. 30: Plea Agreement, PageID105).

       III.    DEFENDANT’S CRIMINAL HISTORY

       Defendant Johnson’s extensive criminal history includes offenses of violence and

       repeated flight from law enforcement. (Doc. 32: PSR, SEALED, PageID156). In 2001,

       Johnson was convicted of his first felony drug offense, Possession of Cocaine, and he

       was sentenced to 10 months in prison after violating his original sentence of probation.

       Id. After his release from prison, Johnson progressed to selling cocaine in 2004, was

       convicted of Trafficking in Cocaine and sentenced to 3 years in prison. (Id. PageID125).

       During the traffic stop relating to the Trafficking in Cocaine conviction on May 8, 2004 1,

       “the defendant, exited the vehicle and fled on foot.” (Id. PageID126.)




1
  Four months before this offense conduct, on January 8, 2004, the defendant was told to leave an
Akron residence and “[a]n officer was in the area of that incident, and when the defendant saw
the officer, he ran. The defendant was eventually arrested and taken into custody.” Defendant
was convicted of Obstructing Official Business, a 2nd degree misdemeanor. Id. PageID#125.

                                                 3
       Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 4 of 9. PageID #: 190



       In 2008, after serving two separate prison sentences for felony drug convictions, Johnson

was sentenced to a 1 year prison term for Trafficking in Marijuana on January 8, 2008 2, then a 2

year prison term for Improper Discharge of a Firearm on June 21, 2008. During the offense

conduct relating to the Improper Discharge of a Firearm conviction “the defendant and [another

person] discharged a firearm at or into [a residence on] Chittenden Street in Akron.” (Id.

PageID128-9). In 2010 Johnson was sent to prison for the fourth time for 18 months for a

conviction of Improper Handling of a Firearm in a Motor Vehicle after he was traveling in a

vehicle on June 8, 2010, in which police found open containers of alcohol, marijuana and a

loaded .45 pistol. (Id. PageID130).

       The defendant was sent to prison for the fifth time on November 14, 2011, when Johnson

was sentenced to a term of 6 years in prison for Aggravated Robbery with a Firearm

Specification and Felonious Assault with a Firearm Specification. The sentence in this state case

included “3 years imprisonment on each firearm specification.” (Id. PageID131). The offense

conduct involved a victim who “attempted to buy drugs from multiple individuals” and while he

was standing outside of his vehicle, “the defendant shot him in the legs with a shotgun.” (Id.)

Johnson was released from prison and placed on post release control in this case on May 13,

2017, less than eight months before he engaged in the offense conduct set forth in the instant

federal indictment.




2
  Three months before this offense conduct, on October 5, 2007, the defendant ran from the
police on a misdemeanor offense after he was traffic stopped. “When the officers approached
the vehicle, the defendant exited the vehicle and attempted to enter an abandoned house.” (Id.
PageID127).

                                                 4
      Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 5 of 9. PageID #: 191



       IV.    THE OFFENSE LEVEL COMPUTATION IN THE PSR

       The PSR calculated the defendant’s offense level, as follows:

       Count Group 1: Possession of a Controlled Substance with Intent to Distribute

       Base Offense Level………………………………………………....…………….28
       21 U.S.C. § 841(a)(1) offenses correspond to USSG §2D1.1
       (Counts 1 and 8: at least 350 but less than 500 3 grams of methamphetamine
       has a base offense level of 28.)
       Adjusted Offense Level………………………………………………...………...28

       Count Group 2: Assault on Law Enforcement Officers with a Deadly Weapon

       Base Offense Level………………………………………………………..…….. 14
       Specific Offense Characteristics………………………………………..……….+2
       There is a 2 level increase pursuant to USSG §2A2.2(b)(7) since the
       defendant was convicted under 18 U.S.C. § 111(b).
       Adjusted Offense Level………………………………………………………….16

       Count Group 3: Attempted Carjacking

       Base Offense Level……………………………………………………………….20
       Specific Offense Characteristics………………………………………………...+2
       There is a 2 level increase pursuant to USSG §2B3.1(b)(5) since the
       offense involved carjacking.
       Adjusted Offense Level………………………………………………...………...22

       Count Group 4: Attempted Carjacking

       Base Offense Level…………………………...…………………….…………….20
       Specific Offense Characteristics……………………...………………….……...+2
       There is a 2 level increase pursuant to USSG §2B3.1(b)(5) since the
       offense involved carjacking.
       Adjusted Offense Level……………………………..……………….…………...22

       Greater of the Adjusted Offense Levels………………………………………...28
       Multiple Count Adjustment Increase…………………………………………..+2
       Combined Adjusted Offense Level……………………………………………...30
       Enhancement as Career Offender ……………………………...………………34
       Acceptance of Responsibility…………………………………………………… -3


3
 Defendant possessed 136.6 grams of methamphetamine at the time of his arrest on January 2,
2018, (Count 1) and he possessed 362 grams of meth in the microwave oven at the Akron Hilton
Garden Inn on September 24, 2017, (Count 8) for a total of 498.6 grams of methamphetamine.

                                               5
       Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 6 of 9. PageID #: 192



       Total Offense Level………………………………………………………………31

       Possession of a Firearm During a Crime of Violence
       Since the defendant is a Career Offender convicted of a 924(c) firearm violation, pursuant
       to USSG §4B1.1(c)(2), the guideline range shall be the greater of (A) the guideline range
       that results by adding the mandatory minimum consecutive penalty required by 18 U.S.C.
       § 924(c) to the minimum and the maximum of the otherwise applicable guideline range
       determined for the counts of conviction other than the 18 U.S.C. § 924(c) count; and (B)
       the guideline range determined using the table in subsection (c)(3). In this case the
       guideline range using the table in §4B1.1(c)(3) with Acceptance of Responsibility is 262
       to 327 months. The otherwise applicable guideline range is 188 to 235 months plus
       the mandatory minimum 120-month sentence in Count 4 which results in a greater
       guideline range of 308 to 355 months. Consequently, the calculated guideline range
       in the PSR is 308 to 355 months.
       (Doc. 32: PSR, SEALED, PageID 154, 155 (emphasis added)).

The calculated applicable guideline range of 308 to 355 months is the guideline range agreed to

by the parties in the plea agreement. (Doc. 30: Plea Agreement, PageID105).

       V.      GOVERNMENT’S SENTENCING POSITION

       The government believes an aggregate sentence of 355 months is appropriate based on

the defendant’s criminal history, the facts and circumstances in this case and Defendant’s recent

conduct while incarcerated. Defendant is a career offender who was on post-release control for

aggravated robbery and felonious assault with a firearm at the time he engaged in the offense

conduct in this case. Defendant Johnson not only tried to kill police officers in the instant case,

he also threatened the lives of innocent civilians when he tried to carjack them during his attempt

to flee from law enforcement.

       Although Johnson has served five separate terms of custody in prison he continues to

reoffend. Johnson is clearly unwilling and uninterested in living a law-abiding life and, in fact,

his crimes have become more serious with age. His first felony conviction, at age 18, was for

Possession of Cocaine. Johnson then progressed to selling cocaine, then to an involvement with

weapons, then, at age 27, to aggravated robbery/felonious assault, which included shooting



                                                 6
       Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 7 of 9. PageID #: 193



someone. Now, while on supervision for shooting someone with a shotgun, Johnson, at age 34,

attempted to murder several police officers and threatened the lives of innocent bystanders.

       Johnson’s criminal history includes multiple drug trafficking offenses and offenses of

violence. Johnson has lived a life of drugs and violence and the evidence shows he is not

motivated to change his lifestyle. Some incarcerated individuals are remorseful for their criminal

conduct and take advantage of rehabilitative programs or classes to improve themselves during

their time in custody. Johnson’s current time in custody shows that he continues to make efforts

to remain involved in a life of drugs and violence.

       On April 28, 2019, the defendant was found in possession of synthetic cannabinoids

(commonly referred to as “K2”) in his cell at the Northeast Ohio Correctional Center (NEOCC).

(PSR, PageID120). In addition:

       On July 18, 2019, the defendant was involved in a fight with another inmate at
       NEOCC. Video footage showed the other inmate chasing the defendant. Another
       inmate started punching the defendant in the head, as the defendant attempted to run
       away. The defendant was escorted for a health assessment. At that time, the defendant
       was found in possession of 10 suboxone strips that he concealed inside of his mouth.
       The defendant suffered a laceration to the left side of his head that required two staples
       and a broken left jaw. Id.

       Although he is currently in custody, Defendant’s lifestyle 4 of drugs and violence

continues. An aggregate sentence of 355 months is appropriate and warranted in this case given

the violent nature and circumstances of the offense, the history and characteristics of the




4
  In fact, Johnson’s commitment to a criminal lifestyle is reflected by some of the tattoos he
reported during the PSR interview, including: “…a gun, “Stop Pay Me,” and grenades on his
stomach; guns, money…and gun shells on his chest; an ice cream cone holding a gun… guns…”
PSR (PageID#135). Furthermore, in the Employment Record section of the PSR it states: “The
defendant reported no employment during his adult years.” Id. PageID#137.

                                                 7
       Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 8 of 9. PageID #: 194



defendant, the seriousness of the offense, to promote respect for the law and to protect the public

from further crimes of the defendant.

       WHEREFORE, the United States respectfully submits the within Government’s

Sentencing Memorandum.



                                                      Respectfully submitted,
                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Henry F. DeBaggis
                                                       Henry F. DeBaggis (OH: 0007561)
                                                       Aaron P. Howell (OH: 0081347)
                                                       Assistant United States Attorneys
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113-1852
                                                       (216) 622-3749 / (330) 761-0526
                                                       (216) 522-7499 (facsimile)
                                                       Henry.DeBaggis@usdoj.gov
                                                       Aaron.Howell@usdoj.gov




                                                 8
       Case: 5:18-cr-00052-SL Doc #: 35 Filed: 09/25/19 9 of 9. PageID #: 195




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of September 2019, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court’s system.

                                                      /s/ Henry F. DeBaggis
                                                      Henry F. DeBaggis
                                                      Assistant U.S. Attorney




                                                 9
